HANSEN, Circuit Judge,
concurring in the denial of rehearing en banc, joined by RICHARD S. ARNOLD, Chief Judge, and FAGG, Circuit Judge.
Because I agree with the panel’s disposition of this case I decline to vote to rehear it en banc. While I have no quarrel with the result, I share the dissent’s concerns about a successive panel’s willingness to revisit an issue in depth when a prior panel has clearly decided an issue or issues in the same case. I am particularly concerned about such a tendency when the prior panel’s opinion has withstood a suggestion for rehearing en banc on its own. While that additional factor is not present here, it may well appear in the next ease. The dissent’s clear warning should be heeded by us all in the future.